Citation Nr: 1545935	
Decision Date: 10/29/15    Archive Date: 11/10/15

DOCKET NO.  11-10 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to December 18, 2012, and an increased disability rating in excess of 70 percent thereafter.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1970 to May 1972.  

This matter comes before the Board of Veterans' Appeals (Board) from an August 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

During the pendency of the appeal, a May 2015 RO decision granted an increased disability rating of 70 percent for posttraumatic stress disorder (PTSD), effective December 18, 2012.  However, as this grant does not represent a total grant of benefits sought on appeal, the claim for an increased disability rating for PTSD remains before the Board.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

In his April 2011 VA Form 9 substantive appeal, the Veteran requested a videoconference hearing before the Board.  However, he failed to appear at a scheduled hearing in September 2015 after being properly notified in June 2015.  Moreover, in October 2015, the Board received a statement from the Veteran indicating his desire to cancel his Board hearing.  Therefore, the Veteran's prior hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2015).  


FINDING OF FACT

Prior to the promulgation of a decision in the appeal, in October 2015, the Board received a statement from the Veteran indicating his desire to withdraw his claim of entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to December 18, 2012, and an increased disability rating in excess of 70 percent thereafter.  



CONCLUSION OF LAW

The criteria for withdrawal of a claim of claim of entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to December 18, 2012, and an increased disability rating in excess of 70 percent thereafter, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has jurisdiction where there is a question of law or fact necessary to a decision by the Secretary of VA under a law that affects the provision of benefits administered by VA.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.101 (2015).  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (d)(5) (West 2014); 38 C.F.R. § 20.202 (2015).  A Substantive Appeal to the Board is initiated by a notice of disagreement and completed by a substantive appeal after a Statement of the Case (SOC) is furnished to the Veteran.  38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200 (2015).  An appeal as to any or all issues may be withdrawn, by the appellant or by an authorized representative, in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (a), (b)(3) (2015).  

In October 2015, the Board received a statement from the Veteran that indicated his desire to cancel his September 2015 Board hearing and withdraw his current PTSD appeal because he was satisfied with the current disability rating.  As such, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board has no further jurisdiction in this matter, and the claim is dismissed.  



ORDER

The claim of entitlement to an initial disability rating in excess of 30 percent for PTSD prior to December 18, 2012, and an increased disability rating in excess of 70 percent thereafter, is dismissed.  



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


